Citation Nr: 1232080	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-45 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for anteriolateral instability of the left ankle with mild ligament laxity, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a disability of the right hip.

3.  Entitlement to service connection for a thoracic neck disability (C-1 through 
C-4).

4.  Entitlement to service connection for a bilateral wrist disability.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), claimed as due to an inservice personal assault.  

6.  Entitlement to service connection for rheumatic arthritis as secondary to the appellant's service-connected anteriolateral instability of the left ankle with mild ligament laxity.

7.  Entitlement to service connection for the residuals of a right ankle injury as secondary to the appellant's service-connected anteriolateral instability of the left ankle with mild ligament laxity.

8.  Entitlement to service connection for a bilateral knee disorder as secondary to the appellant's service-connected anteriolateral instability of the left ankle with mild ligament laxity.

9.  Entitlement to service connection for a disability of the left hip as secondary to the appellant's service-connected anteriolateral instability of the left ankle with mild ligament laxity.


REPRESENTATION

Appellant represented by:	Michelle Marshall, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from June 20, 1980, to July 11, 1980.  

This case originally came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Following the perfection of her appeal, the appellant provided testimony before the undersigned Veterans Law Judge via a videoconference hearing held in November 2011.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

The Board has recharacterized the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a psychiatric disorder, rheumatic arthritis, a bilateral knee disability, a disability of the left hip, and a disability of the right ankle, along with the issue of entitlement to an increased evaluation for a left ankle disorder are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

During the appellant's hearing before the Board in November 2011, which was prior to the promulgation of a decision in the appeal, VA received notification from the appellant that she wished to withdraw her appeal on the issues of entitlement to service connection for bilateral wrist disability, a disability of the thoracic and cervical segments of the spine, and a right hip disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to service connection for a bilateral wrist disability, a disability of the thoracic and cervical segments of the spine, and a right hip disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011). 

In November 2011, while presenting testimony before the undersigned, the appellant submitted notice to VA that she wished to withdraw her appeal with respect to the issues of entitlement to service connection for a bilateral wrist disability, a disability of the thoracic and cervical segments of the spine, and a right hip disability.  As the appellant has withdrawn this appeal on these three issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues and they are dismissed.


ORDER

Entitlement to service connection for a bilateral wrist disability, a disability of the thoracic and cervical segments of the spine, and a right hip disability is dismissed.


REMAND

The remaining issues now on appeal include entitlement to an increased evaluation for a left ankle disability and entitlement to service connection for a psychiatric disorder, rheumatic arthritis, a right ankle disability, a bilateral knee disorder, and a left hip disability.  

The appellant has testified that while she was stationed at Fort Dix, New Jersey, when she was attempting to complete her basic training, she was the subject of inappropriate sexual behavior by a noncommissioned officer.  She has claimed that while she was awaiting discharge, for a period of approximately two weeks, a noncommissioned officer would rub up against the seventeen year old appellant and sexually and physically threatened her.  She has said that this occurred until she was allowed to leave the Army due to a physical disability.  Since that time, the Veteran has averred that she has suffered from depression, anxiety, sorrow, and other psychiatric manifestations, and that she now suffers from PTSD and/or depression. 

The Veteran's claim differs from other PTSD claims in that the claimed stressors involve sexual assault along with sexual degradation.  In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court pointed out that there are special evidentiary procedures for PTSD claims based on personal assault contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996), and former M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5). 

With respect to personal assaults, 38 C.F.R. § 3.304(f) was amended in March 2002, to add the following:  If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2011). 

In this case, however, it is unclear from a review of the record whether the Veteran has been informed of the PTSD assault requirements, and thus, the case will be remanded to the RO/AMC for such development.  The claim will also be remanded so that additional information concerning the alleged assaults and harassment may be obtained from the Veteran and so that the information obtained by the Veteran can be reviewed by the proper authorities.  

Additionally, as noted previously, the appellant provided testimony before the Board in November 2011.  During that hearing, the appellant averred that since last being seen by VA medical personnel, her service-connected left ankle disability had become more severe.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board therefore finds that a comprehensive VA examination is necessary to address the current level of the appellant's left ankle disorder.  

The Board would also note that even if the appellant had not suggested that her disability had become more disabling since last evaluated, a review of the most recent VA examination fails to provide comments concerning any functional loss due to pain, weakness, fatigability, incoordination, or movement of the joint affected by pain.  See 38 C.F.R. §§ 4.40 and 4.45 (2011), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner also did not express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.

In this instance and upon first blush, it appears to the Board that the medical evidence does not provide an accurate, and full, assessment of appellant's left ankle disability.  Hence, the Board finds that a thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  It is the Board's opinion that such an examination should be afforded the appellant before an appellate decision on the merits of her claim. 

As reported above, there are four other issues on appeal that the appellant has averred are secondary to her left ankle disability.  Upon reviewing the claims folder and the VA examination of the joints that was performed in June 2008, it the conclusion of the Board that this report is inadequate and does not provide the information needed in order to properly adjudicate the claim.  To be adequate, more than a diagnosis or a sentence fragment needs to be expressed that the etiology of a particular condition is known or is not known or is unknowable.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Rather, a sufficient rationale and supporting explanation needs to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  See also Jones v. Shinseki, 23 Vet. App. 382 (2010) (the Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.); see Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Thus, upon reviewing the medical examination report, the Board finds that the examination is inadequate and because there is a lack of clarity in the record, the Board believes that the claim must be returned to the AMC so that additional medical testing may be achieved.  That is, since the record fails to provide to the Board the necessary information needed in making a determination as to whether service connection may be awarded, the record must be returned to the AMC so that additional medical testing may be accomplished and complete diagnoses obtained.  To do otherwise would be prejudicial to the appellant and would be a breach of the VA's duty to assist an appellant with her claim before it.

Therefore, in order to give the appellant every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the AMC, and the appellant will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action: 

1.  The AMC should contact the appellant and inform her that, in conjunction with his PTSD physical assault claim, she may submit alternative forms of evidence, that is, evidence other than service records, to corroborate her account of an in-service assault and harassment, and suggest potential sources for such evidence.  The letter should also notify her that, alternatively, evidence of behavioral changes following the alleged in-service assault and harassment may constitute "credible supporting evidence of the stressor" pursuant to 38 C.F.R. § 3.304(f)(3).  A copy of the correspondence should be included in the claims folder for review. 

2.  In a separate and distinct letter, the AMC should request that the appellant provide a comprehensive written statement concerning her reported assault and harassment by her fellow soldier.  The appellant should be advised that this information is vitally necessary to obtain supportive evidence on the stressful events and she must be asked to be as specific as possible.  She should be informed that, without such details, an adequate search for verifying information, if needed, cannot be conducted.  She should be further advised that a failure to respond may result in an adverse action against her claim.  The AMC should note in the record the responses provided by the appellant.  A copy of this letter of inquiry should be provided to the appellant's accredited representative in the hope that the accredited representative may encourage the appellant in providing the information needed in the processing of her claim for benefits.  A copy of all letters should be included in the claims folder for review. 

3.  Upon receipt of the above answers, the AMC should send those answers, along with the other statements made by the appellant, to the National Personnel Records Center (NPRC), if appropriate, and the US Joint Service Records Retention Center (JSRRC).  The AMC should ask each of the units whether they can confirm the presence of the appellant, her duties, and any event she comments thereon.  Moreover, if in the statement the appellant provides any names of individuals who may have been a witness or who may have been the putative assailant/harasser, the AMC should request from NPRC confirmation of the individual's presence during the time in question.  Any obtained evidence should be included in the claims folder for future review. 

4.  Following the above, the AMC must make a specific determination, based upon the complete record, with respect to whether the appellant was exposed to a stressor or stressors in service, and, if so, the nature of the specific stressor or stressors.  The AMC must specifically render a finding as to whether the record establishes the existence of a stressor or stressors to include the stressor of an assault and sexual harassment.  In reaching this determination, the AMC should address any credibility questions raised by the record. 

5.  The AMC should contact the appellant and ask that she identify all sources of medical treatment received since January 2011 to the present for any disabilities that are the subject of this remand action (left ankle, psychiatric disorder, rheumatic arthritis, a right ankle disability, disabilities of both knees, and a left hip disability), and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Any response received should be memorialized in the appellant's claims folder.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  See 38 C.F.R. § 3.159 (2011). 

6.  After the above steps are complete, the AMC should then arrange for a psychiatric examination of the appellant.  The claims folder should be made available and reviewed by the examiner.  The examiner should diagnose all psychiatric disabilities found to be present.  In doing so, the examiner must rule in or exclude a diagnosis of PTSD.  If PTSD is not diagnosed, the examiner should reconcile that determination with evidence of record showing that the appellant has been diagnosed as having PTSD possibly secondary to a military sexual assault or alternatively to her current financial stressors. 

After reviewing the file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any found psychiatric disability is related to or was caused by the appellant's service.  In rendering the opinion, the psychiatric examiner is requested to review the appellant's service treatment records, service personnel records, and the other evidence of record for the purpose of determining whether the records support his contentions that she was personally assaulted and harassed in service. 

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report. 

The report of the examination should include a complete rationale for all opinions expressed.  The diagnosis should be in accordance with DSM IV.  The entire claims folder and a copy of this Remand must be made available to and reviewed by the examiner prior to the examination. 

7.  Only after all of the service member's medical records have been obtained and then included in the claims folder, the RO/AMC should arrange for the appellant to be examined by a VA medical doctor in order to determine whether the appellant now suffers from a disability of the left hip, rheumatic arthritis, a bilateral knee disorder, and the residuals of a right ankle injury, all secondary to the appellant's service-connected anteriolateral instability of the left ankle with mild ligament laxity.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder. 

The appropriate examiner should express an opinion as to whether the appellant now suffers from a disability of the left hip, rheumatic arthritis, a bilateral knee disorder, and the residuals of a right ankle injury.  If she does, the examiner should also opine as to whether the found disabilities are at least as likely as not (a probability of 50 percent or greater) related or secondary to the appellant's military service, to include as being secondary to or aggravated by the appellant's service-connected left ankle disability.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed disabilities are not service-related, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

8.  Only after all of the service member's medical records have been obtained and then included in the claims folder, the RO/AMC should arrange for the appellant to be examined by a VA medical doctor in order to determine the severity of the appellant's left ankle disability.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder. 

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

A comprehensive clinical history should be obtained.  The examination report should include discussions of the appellant's documented medical history and assertions with respect the disability.  It is requested that the examiner identify what symptoms, if any, the appellant currently manifests, or has manifested in the recent past, that are attributable to her service-connected left ankle disability.  

The examiner should specifically comment on the manifestations and symptoms produced by the condition.  Readings should be obtained concerning the appellant's range of motion, and any limitation of function of the parts affected by limitation of motion.  The examiner should also be asked to include the normal ranges of affected body parts.  Additionally, the examiner should be requested to determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  Finally, the examiner should further provide comment on whether there is any nerve involvement and if so, which nerves have been affected by the service-connected ankle disorder and the symptoms/manifestations produced by any found nerve impingement.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished before completion of the appropriate examination report. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is requested that the results of the examination be typed and included in the claims folder for review. 

9.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.  An appropriate period of time should be attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

10.  Thereafter, the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) her failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


